April 21, 2006


Mr. Roger Higgins
Thompson Coe Cousins and Irons, L.L.P.
700 N. Pearl Street, 25th Floor
Dallas, TX 75201-1840
Mr. Stephen Gardner
Law Office of Stephen Gardner, PC
6060 North Central Expy, Suite 560
Dallas, TX 75206

RE:   Case Number:  05-0057
      Court of Appeals Number:  06-03-00135-CV
      Trial Court Number:  DV99-08165-C

Style:      ALLSTATE INDEMNITY COMPANY
      v.
      PAT FORTH, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED

Dear Counsel:

      Pursuant to Texas Rule of Appellate Procedure 59.1, after granting the
petition for review and without hearing oral argument,  the  Court  reverses
the court of appeals'  judgment  and  renders  judgment  and  delivered  the
enclosed per curiam opinion and judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Linda     |
|   |Rogers        |
|   |Mr. Jim Hamlin|